DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2021 has been entered.


Status of Claims
Claims 1-13 remain pending, and are rejected.


Response to Arguments
Applicant’s arguments filed on 10/4/2021 with respect to the rejection under 35 U.S.C. 102 have been fully considered, but are moot in light of new grounds of rejection. Applicant’s arguments necessitated new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being anticipated by Khalid (US 20150294398 A1) in view of Otani (US 20160055566 A1).

Regarding Claim 1: Khalid discloses a system comprising:
at least one computer processor; Khalid discloses a processor in the highlighter electronic unit (Khalid: [0042-0043]; see also: Fig. 3B, #312).
memory operatively coupled to the at least one computer processor; Khalid discloses a memory in the highlighter electronic unit (Khalid: [0043]; see also: Fig. 3B, #314).
a support structure; Khalid discloses a rack structure with hooks or shelves attached to it (Khalid: [0034]; see also: [0022]; [0032]; Fig. 4, #210).
a plurality of display shelves mounted to the display board's support structure, each of the display shelves comprising at least one light that is adapted to selectively illuminate the respective shelf, the at least one light being controlled by the at least one computer processor; Khalid discloses shelves or hooks on the rack that also include a highlighter device to be able to illuminate a product (Khalid: [0030-0032]; see also: [0023]; [0035]; [0042]; Fig. 4, #214,404).
wherein the display board system is adapted to: 
receive eyewear preference criteria from a user; Khalid discloses sending the user profile with preference information to the system from the user’s mobile device (Khalid: [0033]; see also: [0021]; [0028]; [0036]; [0061]; [0063]; [0066]).
identify particular eyewear that is played on a particular one of the display shelves that satisfies the eyewear preference criteria; Khalid discloses identifying an item based on the profile of the user (Khalid: [0036]; see also: [0022]; [0028]; [0060]; [0066]).
in response to determining that the particular eyewear satisfies the eyewear preference criteria, illuminate the particular shelf. Khalid discloses highlighting the product identified based on the profile of the user (Khalid: [0036-0037]; see also: [0022]; [0028]; [0031]; [0061]; [0066]).

Kahlid does not explicitly teach an item tracking mechanism that is adapted to receive identification information from a plurality of items on the plurality of display shelves to determine which particular item is on each particular respective one of the display shelves; Notably, however, Khalid does disclose a database to track what actual items are on the rack in their respective shelf/hook (Khalid: [0031]).
To that accord, Otani does teach an item tracking mechanism that is adapted to receive identification information from a plurality of item on the plurality of display shelves to determine which particular item is on each particular respective one of the display shelves; Otani teaches detecting the RFID tag of items on the shelf positions and identifying the RFID number of the specific product with the product mounting coordinates (Otani: [0049]; see also: [0014]; [0022]; [0066]; [0068]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the tracking the location of items by receiving identification information to determine the particular display shelf to the invention of Khalid. One of ordinary skill in the art would have been motivated to do so in order to track locations even when the product is taken from the location and returned to a different location (Otani: [0068]).

Regarding Claim 2: Khalid in view of Otani discloses the limitations of claim 1 above.
Khalid further discloses receive the eyewear preference criteria from a user’s mobile device. Khalid discloses the profile being sent to the system from the user’s mobile device (Khalid: [0033]; see also: [0021]; [0061]).

Regarding Claim 3: Khalid in view of Otani discloses the limitations of claim 1 above.
Khalid further discloses illuminate the shelf in response to determining that a user is proximate the display board. Khalid discloses detecting the user is proximate to the rack to identify and illuminate the product (Khalid: [0036]; see also: [0028]; [0061]).

Regarding Claim 4: Khalid in view of Otani discloses the limitations of claim 1 above.
Khalid further discloses a system comprising:
determine that a user has entered a particular establishment that contains the display board; Khalid discloses preloading specific items onto the user’s mobile device when they enter the store (Khalid: [0033]; see also: [0021]; [0078]).
in response to determining that the user has entered the retail establishment, providing instructions to the user regarding the location of at least one display board that includes eyewear satisfying the user’s specified eyewear preference criteria. Khalid discloses guiding customers through stores to products identified analyzed from the user’s phone when the customer entered the store (Khalid: [0078]; see also: [0033]).

Regarding Claim 9: Khalid in view of Otani discloses the limitations of claim 1 above.
Khalid further discloses wherein the system is adapted to provide the user with information about particular eyewear when the user picks up particular eyewear from a particular shelf. Khalid discloses the user being able to pick and choose which products are highlighted, and to view descriptions and prices on their mobile device (Khalid: [0058]).

Regarding Claim 11: Khalid in view of Otani discloses the limitations of claim 1 above.
Khalid further discloses wherein receiving the eyewear preference criteria from the user comprises receiving the eyewear preference criteria from a mobile computing device associated with the user. Khalid discloses the profile being sent to the system from the user’s mobile device (Khalid: [0033]; see also: [0021]; [0061]).

Regarding Claim 13: Khalid in view of Otani discloses the limitations of claim 1 above.
Khalid further discloses wherein each of the plurality of display shelves further comprises a plurality of indicators corresponding to a plurality of users such that identifying the particular eyewear that is played on the particular one of the display shelves that satisfies the eyewear preference criteria of the user comprises identifying the particular eyewear that is played on the particular one of the display shelves that satisfies the eyewear preference criteria of a first user using a first indicator of the plurality of indicators and identifying the particular eyewear that is played on the particular one of the display shelves that satisfies the eyewear preference criteria of a second user using a second indicator of the plurality of indicators. Khalid discloses assigning a different color for different users to distinguish their recommendations from recommendation aimed at other shoppers in the store (Khalid: [0067]).


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable by the combination of Khalid (US 20150294398 A1) and Otani (US 20160055566 A1), in view of Meyer (US 20160048798 A1).

Regarding Claim 5: The combination of Khalid and Otani discloses the limitations of claim 1 above.
The combination does not explicitly teach wherein the system is adapted to use the at least one light to indicate that a particular pair of eyewear is on the incorrect shelf. Notably, however, Khalid does disclose a database to keep track of where items are located (Khalid: [0031]).
To that accord, Meyer does teach wherein the system is adapted to use the at least one light to indicate that a particular pair of eyewear is on the incorrect shelf. Meyer teaches indicator lights that come on to inform employees and/or customer when an item has been shelved in the wrong location (Meyer: [0093]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the light indicating an incorrect shelf to the invention of the combination of  

Regarding Claim 6: The combination of Khalid and Otani discloses the limitations of claim 1 above.
The combination does not explicitly teach wherein the system is adapted to use the at least one light to indicate that a particular pair of eyewear should be placed on a particular shelf. Notably, however, Khalid does disclose a database to keep track of where items are located (Khalid: [0031]).
To that accord, Meyer does teach wherein the system is adapted to use the at least one light to indicate that a particular pair of eyewear should be placed on a particular shelf. Meyer teaches the employee scanning a product UPC barcode of an item, and then the correct location for the item will illuminate (Meyer: [0094]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the illuminating of a correct location for an item to the invention of the combination of Khalid and Otani. One of ordinary skill in the art would have been motivated to do so in order to speed up the stocking process and reduce the frequency of placing the product in the wrong location (Meyer: [0094]).


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable by the combination of Khalid (US 20150294398 A1) and Otani (US 20160055566 A1), in view of Stern (US 20160180404 A1).

Regarding Claim 7: The combination of Khalid and Otani discloses the limitations of claim 1 above.
The combination does not explicitly teach wherein the item tracking mechanism comprises an RFID reader. Notably, however, Khalid does disclose the use of radio frequency communication (Khalid: [0044]).
wherein the item tracking mechanism comprises an RFID reader. Stern teaches tracking products throughout the store by RFID (Stern: [0030]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the tracking by RFID reader to the invention of the combination of Khalid and Otani. One of ordinary skill in the art would have been motivated to do so in order to keep track of and organize inventory of the merchant (Stern: [0069]).

Regarding Claim 8: The combination of Khalid and Otani discloses the limitations of claim 1 above.
The combination does not explicitly teach wherein the item tracking mechanism comprises a near field communications device. Notably, however, Khalid does disclose the use of radio frequency communication (Khalid: [0044]).
To that accord, Stern does teach wherein the item tracking mechanism comprises a near field communications device. Stern teaches tracking products throughout the store by NFC (Stern: [0030]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the tracking by a near field communications device to the invention of the combination of Khalid and Otani. One of ordinary skill in the art would have been motivated to do so in order to keep track of and organize inventory of the merchant (Stern: [0069]).



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable by the combination of Khalid (US 20150294398 A1) and Otani (US 20160055566 A1), in view of Abell (US 20160313959 A1).

Regarding Claim 10: The combination of Khalid and Otani discloses the limitations of claim 1 above.
The combination does not explicitly teach wherein receiving the eyewear preference criteria from the user comprises receiving the eyewear preference criteria via a graphical user interface of the display board. Notably, however, Khalid does disclose receiving user preferences (Khalid: [0033]).
To that accord, Abell does teach wherein receiving the eyewear preference criteria from the user comprises receiving the eyewear preference criteria via a graphical user interface of the display board. Abell teaches shelf touch screen displays that can receive information, such as customer profile information, including input provided by customers about preferences (Abell: [0034]; see also: [0028]; Fig. 6; Fig. 7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the receiving of preferences via a graphical user interface of the display board to the invention of the combination of Khalid and Otani. One of ordinary skill in the art would have been motivated to do so in order to provide a method for consumers to indicate preferences (Abell: [0034]).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable by the combination of Khalid (US 20150294398 A1) and Otani (US 20160055566 A1), in view of Rasmussen (US 20130088490 A1).

Regarding Claim 12: The combination of Khalid and Otani discloses the limitations of claim 1 above.
The combination does not explicitly wherein the display board is further adapted to: scan the user's face or an image of the user's face to determine a facial structure associated with the user; and generate a list of eyewear characteristics that are suitable to the user according to the facial structure associated with the user, wherein receiving the eyewear preference criteria from the user comprises receiving the list of eyewear characteristics generated from the scan of the user's face or the image of the user's face.
However, Rasmussen does teach wherein the display board is further adapted to: scan the user's face or an image of the user's face to determine a facial structure associated with the user; and generate a list of eyewear characteristics that are suitable to the user according to the facial structure associated with the user, wherein receiving the eyewear preference criteria from the user comprises receiving the list of eyewear characteristics generated from the scan of the user's face or the image of the user's face. Rasmussen teaches taking a 3D scan of a user’s face and determines calculated fits to recommend different frames to the customer (Rasmussen: [0038]; see also: [0011]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the scanning of a user’s face to determine characteristics to the invention of the combination of Khalid and Otani. One of ordinary skill in the art would have been motivated to do so in order to quickly find eyewear that fits properly on the customer while still considering differences in physiological and facial structure across the human population (Rasmussen: [0006]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625